Citation Nr: 0127238	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  97-24 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for a back 
disability, currently rated as 40 percent disabling.  

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  

3.  Entitlement to service connection for an artery 
condition.  

4.  Entitlement to service connection for coronary artery 
disease, including entitlement to compensation pursuant to 
the provisions 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
claudication/peripheral vascular disease.  

6.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for claudication/peripheral vascular 
disease.


7.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  

8.  Entitlement to service connection for strokes, including 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151.  

9.  Entitlement to service connection for clots, including 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151.  

10.  Entitlement to service connection for bilateral hearing 
loss, including entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151.  

11.  Entitlement to service connection for a cervical spine 
disability, including entitlement to compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151.  

12.  Entitlement to service connection for eye problems, 
including entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151.  

13.  Entitlement to compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for impotency.  


WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
May 1969, with approximately eight years, seven months of 
other service.  This other service has not been verified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO).  

In September 2000 the Board remanded issues 1 through 3 (as 
listed above) for further development.  Following the remand, 
the veteran perfected his appeal of the remaining issues 
listed above.  

With respect to these remaining issues, in May 2000 the RO 
initially adjudicated them, in pertinent part, as follows: 
service connection for hearing loss, COPD, coronary artery 
disease, and a cervical spine condition; compensation under 
section 1151 for strokes, clots, eye problems, impotency, and 
coronary artery disease; and whether new and material 
evidence had been presented to reopen the claim of service 
connection for claudication/peripheral vascular disease.  

In October 2000 the veteran submitted a VA Form 9 which was 
correctly interpreted as a Notice of Disagreement (NOD).  In 
this NOD, the veteran appeared to contend that all of his 
conditions resulted from VA treatment.  As a result, with the 
exception of the claim for impotency (which the veteran has 
specifically alleged as having resulted from VA surgery 
performed in September 1996), the RO adjudicated all of the 
appealed claims both on a direct service connection basis and 
pursuant to section 1151 in the Statement of the Case (SOC).  

The RO's initial adjudication in the SOC of the service 
connection claims under section 1151, as well as its initial 
adjudication of the section 1151 claims on a direct service 
connection basis amounted to the initial adjudication of 
entirely separate claims based on entirely separate theories 
(i.e., that the disability was either incurred in service or 
resulted from VA treatment after service).  


With respect to the issue of claudication/peripheral vascular 
disease, the RO's adjudication also resulted in the raising 
of a new issue: entitlement to compensation for 
claudication/peripheral vascular disease pursuant to section 
1151.  

Thus, the veteran's subsequent appeal of all issues decided 
in the SOC amounted to a Notice of Disagreement with the 
denial of those issues, as noted above, that were being 
decided for the first time in the SOC.  

However, because the veteran has already been provided with a 
Statement of the Case providing notice of the laws pertaining 
to service connection and section 1151 claims, the Board 
finds the veteran would not be prejudiced by not having an 
SOC specifically issued with respect to these issues.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board also waives any requirement that the veteran file a 
substantive appeal on these issues.  Beyrle v. Brown, 9 Vet. 
App. 24, 28 (1996).  

Furthermore, requiring that a specific SOC be issued with 
respect to those issues initially decided in the December 
2000 SOC would only serve to further complicate an already 
confused situation.  Therefore, the Board believes that a 
remand of this case for the purpose of issuing a specific SOC 
with respect to those issues initially decided in the 
December 2000 SOC, where that SOC already provided the 
veteran with notice of the laws pertaining to service 
connection and section 1151 claims, would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the veteran.  See 38 U.S.C.A. § 7261(b); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

With the exception of the issue of entitlement to service 
connection for strokes, including entitlement to compensation 
pursuant to section 1151, all issues are addressed in the 
remand portion of the decision.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The veteran has not presented or identified competent 
medical evidence of a current stroke disability.  


CONCLUSIONS OF LAW

1.  Strokes were not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303, 3.304 (2001).  

2.  The criteria for disability compensation for strokes 
pursuant to the provisions of 38 U.S.C.A. § 1151 have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Available service records document no inservice references to 
a stroke.  The veteran's neurological condition was described 
as normal on entry in 1965 and on separation for service in 
1969.  

During a local hearing in November 1998 it was contended, in 
pertinent part, that the veteran was suffering from strokes 
as a result of VA treatment performed in September 1996.  
Tr., p. 1.  

The veteran was admitted to the Albuquerque VA Medical Center 
(VAMC) in September 1996 with worsening claudication with a 
cold, blue, right great toe.  An angiogram revealed the right 
common iliac to be totally occluded.  

Examination of the lungs revealed decreased breath sounds 
bilaterally.  Examination of the heart revealed a regular 
rate and rhythm with no murmurs.  A chest x-ray was clear and 
an electrocardiogram (EKG) showed normal sinus rhythm and was 
described as normal.  

An aortofemoral bypass was performed "without complications."  
Three days after the surgery the veteran was noted as having 
acute decompensation in saturations with tachycardia.  Blood 
pressure was also noted as dropping.  A pulmonary embolus and 
myocardial infarction were ruled out.  It was thought that he 
might have a small air embolus that could have caused 
desaturation.  The veteran responded to conservative care.  
The diagnosis was claudication/peripheral vascular disease.  
A stroke was not diagnosed.  

Post-service medical records document some neurological 
complaints; however, there is no diagnosis of a stroke 
documented in any post-service medical records.  In a 
December 1997 VA hospitalization report it was specifically 
noted that the veteran was negative for a cerebrovascular 
accident.  

In June 2000 the veteran was seen for intermittent blurred 
vision without other focal neurological signs.  No stroke was 
diagnosed and it was doubted that the cause of his symptoms 
were transient ischemic attacks since the symptoms were 
bilateral.  

On VA examination in August 2000 the veteran reported 
headaches and memory loss.  Also reported was blurred vision, 
left mouth drop, listing when walking, and occasional slurred 
speech.  He also recalled an episode of syncope one month 
prior while walking the dog; however, he indicated that he 
could have been tripped.  It was noted that he had recently 
been involved in a motor vehicle collision one year prior 
causing him to strike his head on the frame.  

The impression was headaches secondary to the whiplash 
injury.  No evidence of a cognitive deficit was found.  It 
was thought that the veteran may have lingering post-
concussive symptoms, and it was thought to be unlikely that 
he had a significant cerebral pathology.  

A hearing before the Board was conducted in September 2001; 
however, the veteran offered no testimony concerning his 
strokes.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for a brain hemorrhage if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001);  
38 C.F.R. §§ 3.307, 3.309 (2001).

Like a claim for service connection, a claim for 38 U.S.C.A. 
§ 1151 benefits must be supported by medical evidence of a 
current disability and medical evidence that the current 
disability resulted from VA hospitalization, medical 
examination, or treatment.  See Jimison v. West, 13 Vet. 
App. 75, 78 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied since the veteran has 
been provided with notice of what is required to substantiate 
his claim, and the RO properly notified him of any 
information and medical or lay evidence necessary to 
substantiate the claim.  By virtue of the initial rating 
determination and the SOC issued during the pendency of the 
appeal, the veteran was given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  That is, he was provided with notice of the laws 
pertaining to service connection as well as the laws 
pertaining to benefits under 38 U.S.C.A. § 1151.  He was also 
provided with a rationale explaining to him why the evidence 
was not currently sufficient to allow for a grant of this 
claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

VA medical records have been obtained, and a VA neurological 
examination was conducted.  As will be discussed in the 
remand portion of this decision, it does not appear that the 
veteran's entire record of service has been verified, and it 
also appears that a request for service medical records has 
not been made for the period of service prior to 1965.  The 
record also shows that the veteran is receiving benefits from 
the Social Security Administration (SSA); however, aside from 
a copy of the Office Of Hearings and Appeals (OHA) decision, 
it does not appear that an attempt was made to obtain these 
records.  

Nevertheless, the duty to assist does not require that 
further requests for service medical or SSA record be made 
with respect to this issue because there is no reasonable 
possibility that obtaining such records could substantiate 
the claim.  

As will be discussed below, the evidence does not establish 
the presence of a current stroke disability.  There is no 
reasonable possibility that service medical records or SSA 
records will establish the presence of a current stroke 
disability because both records would be dated from decades 
earlier (in this regard, VA examination in August 2000 
specifically did not find the presence of a current stroke 
disability), and because it has been contended that the 
strokes were the result of VA surgery in September 1996, 
which is dated well after both the service medical records 
and SSA records.  In addition, the OHA decision provides a 
detailed summary of the medical evidence that was considered.  
This summary makes no mention of the veteran being treated 
for a stroke.  38 U.S.C.A. § 5103A (West Supp. 2001); see 
also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed proximate to the most recent 
Supplemental Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Strokes

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for strokes.  

While the RO has adjudicated this claim on both a direct 
basis and under 38 U.S.C.A. § 1151, and the Board has 
determined that both of these claims have been perfected, the 
veteran has only contended that his strokes are the result of 
VA treatment in September 1996.  



Regardless, the veteran has failed to provide evidence that 
he is suffering from a current stroke disability.  There are 
no post-service medical records documenting the diagnosis of 
a stroke.  In fact, post-service medical records appear to 
rule out the presence of a stroke.  In December 1997 it was 
indicated that the veteran was negative for a history of a 
cerebrovascular accident.  On VA examination in August 2000 
the veteran was found to have no cognitive deficits, and it 
was concluded that the presence of a significant cerebral 
pathology was unlikely.  

Because the evidence does not establish the presence of a 
current stroke disability, the Board finds that entitlement 
to service connection for strokes, including entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for strokes must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see Hickson, Jimison, supra.  

The veteran's own opinions and statements that he is 
suffering from strokes are not competent evidence in this 
case.  While a lay person is competent to provide evidence on 
the occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has suffered from strokes.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

Because the veteran has failed to establish proof of a 
current stroke disability, the Board finds that his claim of 
entitlement to service connection for strokes, including 
entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 must be denied.  Hickson, Jimison, supra.  


The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for strokes.  See Gilbert, supra.


ORDER

Entitlement to service connection for strokes is denied.  

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for strokes is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


After a careful review of the record, the Board finds that 
the remaining issues on appeal must be remanded for various 
reasons.  In general, the veteran's DD Form 214 indicates 
that he served on active duty from April 1965 to May 1969.  
However, it also indicates that he had over eight years of 
previous service with a total of more than twelve years of 
active service.  It does not appear that the veteran's 
service prior to April 1965 has been verified.  In addition, 
it is not clear as to whether an attempt has been made to 
obtain service medical records for the veteran's period of 
service prior to April 1965, as the record only contains 
service medical records for the period from April 1965 to May 
1969.  

On remand, the RO should verify the veteran's service prior 
to April 1965 and obtain service medical records for this 
period.  This is important because the veteran has indicated 
that some of his problems began prior to 1965.  38 U.S.C.A. 
§ 5103A(c)(1) (West Supp. 2001).  

While the relevance of SSA records are unclear in this case, 
in order to ensure that the duty to assist has been complied 
with, the RO should obtain such records on remand.  

There is also a variety of development that is required with 
respect to some of the specific issues on appeal.  


Increased Evaluation for a Back Disability

The veteran's service-connected back disability has been 
specifically distinguished from the residuals of his post-
operative laminectomy, L4-5, which was found by the Board in 
September 1986 to be service connected, finding that it 
resulted from a 1982 industrial accident and that there was 
no evidence of a relationship between it and the service-
connected back disability.  

During the pendency of this appeal, the veteran has contended 
that his L4-5 injury should be rated as part of his service-
connected back disability.  In December 2000 the RO denied 
service connection for an L4-5 injury.  
Notice of this decision was sent in March 2001.  To date, it 
does not appear that the veteran has submitted a statement 
expressing disagreement with this determination.  

In light of the above, a remand is required for a VA 
orthopedic examination that specifically assesses the 
veteran's back-related symptoms and determines which of these 
symptoms are the result of his service-connected back 
disability, as opposed to the L4-5 injury.  Previous VA 
examinations have not made such a distinction.  The duty to 
assist includes providing a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of a disability.  Peters v. 
Brown, 6 Vet. App. 540, 542 (1994).  

In addition, the veteran has reported receiving treatment at 
the Emergency Room in June and July 2000 at the Albuquerque 
VAMC for back spasms.  It appears that the RO has obtained 
medical records from this facility for this period; however, 
the RO should ensure that these specific records have been 
obtained.  38 U.S.C.A. § 5103A(c)(2) (West Supp. 2001).  The 
veteran also reported treatment from Dr. GRS in June 2000; 
however, this record already appears to be on file.  


TDIU

Because the disposition of the back condition, as well as the 
service-connection claims being remanded may impact the 
disposition of the TDIU claim, the issue of entitlement to a 
TDIU evaluation is deferred, as it is inextricably 
intertwined with these issues.  


Cervical Spine

With respect to the cervical spine, the veteran has contended 
that his inservice motor vehicle accident in 1966 caused him 
to have neck pain.  He once alleged having a C6-7 injury in 
service resulting in a medical discharge.  He generally 
appears to have alleged that his neck disability resulted 
from his service.  Complaints of neck pain are not documented 
in available service medical records but are documented 
throughout post-service medical records.  

Post-service records also document the veteran's involvement 
in multiple motor vehicle accidents, at least two of which 
resulted in an injury to his neck.  In 1989 the veteran 
reportedly injured his neck after attempting to aid his wife 
after witnessing her get hurt in a motor vehicle accident.  
He was involved in a motor vehicle accident in May 1999 and 
reported neck pain following the accident.  A subsequent 
magnetic resonance imaging scan (MRI) of the cervical spine 
revealed degenerative joint disc and joint disease with a 
mild posterior disk bulge at C3-4, C4-5, and at C6-7.  There 
was left unco-vertebral osteoarthritis at C7-T1.  On VA 
examination in August 2000 the veteran reported that his neck 
pain began about one year prior, approximately 48 hours after 
his involvement in a motor vehicle accident.  

On remand, a VA orthopedic examination should be scheduled 
that addresses the issue of whether the current cervical 
spine disability is related to service, or is secondary to or 
has been aggravated by the service-connected back disability.  

Because the RO has also adjudicated this claim under section 
1151, and the appeal of this issue has been perfected, the 
examiner should also be asked to discuss whether the cervical 
spine disability resulted from VA treatment.  


Hearing Loss

The record shows that the veteran served in the Air Force.  
He contends that he has suffered hearing loss as a result of 
working several years on the flight line.  Post-service 
medical records document diagnoses of bilateral hearing loss.  
Examination in June 1994 noted post-service noise exposure.  
However, another VA examiner opined in April 1999 that the 
veteran's current hearing loss could be the result of loud 
noise exposure in the Air Force.  

On remand, a VA examination should be conducted that examines 
the service records and the post-service medical records, and 
determines whether it is at least as likely as not that the 
veteran's hearing loss is related to inservice noise 
exposure.  The examiner should also be asked to determine the 
relationship of the current hearing loss to VA treatment.  


Eyes

Post-service medical records document various eye problems; 
however, it is unclear as to the nature of such impairments, 
including whether such impairments are congenital or 
refractory in nature.  

The veteran has apparently contended that his disability of 
the eyes resulted from VA treatment in September 1996, 
namely, surgery for his peripheral vascular disease in 
September 1996.  However, this contention is far from clear.  
Service records also document complaints of eye problems on 
separation examination, although no abnormalities were noted.  

On remand, the VA examination should assess the current 
nature of the veteran's disability of the eyes, and discusses 
the relationship of such disability, if any, to service, or 
to VA treatment in September 1996.  


COPD

Available service records document no lung impairments.  
Post-service records document a diagnosis of COPD, and a long 
history of smoking.  

On remand, the VA examination should assess the nature of the 
veteran's lung impairment and offer an opinion as to whether 
it is related to service.  The examiner should also be asked 
to discuss whether the COPD is the result of VA treatment.  

Coronary and Vascular Impairments (Artery Condition, Clots, 
Coronary Artery Disease, Claudication/Peripheral Vascular 
Disease)

For the sake of clarification, the VA examination should 
evaluate and discuss the nature of the veteran's current 
cardiac and peripheral vascular impairments.  An opinion 
should be offered as to whether any of these impairments are 
related to service or are the result of VA treatment in 
September of 1996.  


Impotency

As has been noted above, the veteran has specifically 
contended that his impotency has resulted from surgery 
performed by VA in September 1996.  On remand, VA examination 
should provide an opinion as to the relationship between his 
impotency and such VA treatment.  

It appears that all of the section 1151 claims were filed 
after October 1997.  In Jones v. West, 12 Vet. App.460, 463-
464 (1999), the Court noted that amendments to 38 U.S.C.A. 
§ 1151 which were promulgated in 1996 were expressly made 
applicable by Congress only to claims filed on or before 
October 1, 1997.  Because the veteran's claim for benefits 
was received after October 1, 1997, 38 U.S.C.A. § 1151, as 
amended and as noted above, is applicable to the veteran.  
Thus, the law in effect prior to October 1, 1997 is not for 
application in this case.  

Therefore, any opinions expressed as to the relationship of 
the disability to VA treatment must determine whether the 
veteran suffered additional disability as a result of VA 
treatment, and whether the proximate cause of such 
disability, if found, was the result of 

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or 

(B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, this case is remanded for the following:  

1.  The RO should verify and characterize 
all periods of service of the veteran 
from 1956 to April 1965.  The RO should 
also obtain the veteran's service medical 
records for the period from 1956 to April 
1965.  

Finally, the RO should obtain the 
veteran's service personnel records for 
his period or periods of service.  

All of the above efforts should be 
documented in the record.  

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3)) (West 
Supp. 2001).  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  


After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should ensure that 
VA treatment records from Albuquerque for 
June and July 2000 pertaining to 
treatment of the back are obtained.  

The RO should also associate the 
veteran's Vocational Rehabilitation 
folder with the claims file, if such a 
folder exists.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.



4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A 
§ 5103A(b)(2)); 66 Fed. Reg. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159(e)).  

5.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature and extent of severity of his back 
disability, as well as the nature and 
origin of his current disability of the 
cervical spine.  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination and the examination report 
should be annotated in this regard.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's disability should be 
accompanied by a complete rationale.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected disability in 
light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a) Describe the symptoms resulting solely 
from the veteran's service connected 
back disability.  In making this 
determination, the examiner must 
distinguish those symptoms of the non-
service connected L4-5 disability from 
those symptoms of his service-
connected back disability.  It should 
be specified if such a distinction 
cannot be made.  

(b) Does the service-connected back 
disability, by itself and without 
consideration of the limitations 
resulting from the L4-5 disability, 
cause weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy, and if so, what is the effect 
of these manifestations on the ability 
of the veteran to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
should so indicate.

(c) With respect to subjective complaints 
of pain, the examiner should comment 
on whether pain is visibly manifested 
upon palpation and movement of the 
back, and whether there are any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  
Again, the examiner should distinguish 
between pain resulting from the non-
service connected L4-5 impairment and 
pain resulting from his service-
connected back disability.  

(d) If there is painful motion of the back 
attributable to the service-connected 
back disability, the examiner should 
state at which point, in degrees if 
possible, the range of motion pain 
begins and ends.  The examiner should 
note if such a determination cannot be 
made.  

(e) The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by 
the objective findings made on 
examination.  If unable to make this 
determination, the examiner should so 
state.  

With respect to the cervical spine, the 
examiner should answer the following 
questions: 

(a) Describe the current nature of the 
cervical spine disability.  

(b) What is the likelihood that the 
current cervical spine disability was 
incurred in service or was the result 
of or aggravated by the service-
connected back disability?  If the 
cervical spine disability is 
determined to have been aggravated by 
the service-connected back disability, 
the examiner should discuss to what 
extent or degree the neck disability 
was aggravated by the service 
connected back disability.  

	In answering the above question, the 
examiner should specifically discuss the 
relationship, if any, of the current neck 
disability to his post-service motor 
vehicle accidents.  

(c) In the alternative, were any of the 
above disability(ies) caused or 
aggravated by the surgery and 
treatment performed by VA in September 
1996?

If it is found that any of the above 
disabilities was/were caused or 
aggravated by VA treatment, then was 
such additional disability proximately 
caused by: 

carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing (or failing to 
furnish) the hospital care, medical or 
surgical treatment, or examination; 
or, an event not reasonably 
foreseeable.

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  

6.  The RO should schedule the veteran 
for a VA examination(s) conducted by an 
appropriate examiner(s) to ascertain the 
nature and etiology of his current artery 
condition, clots, coronary artery 
disease, claudication/peripheral vascular 
disease, COPD, hearing loss, impotency, 
and eye problems.  If necessary, the RO 
should schedule additional VA 
examinations for those disabilities 
deemed to require a specialist(s).  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  
The examiner(s) should annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination(s).  

Any further indicated special studies 
should be conducted.  

The examiner(s) should review the 
veteran's complete military and medical 
history, and upon doing so answer the 
following questions:

Artery Condition, Coronary Artery 
Disease, Clots, Claudication/Peripheral 
Vascular Disease
(a) Does the veteran have a current 
artery/coronary artery disability, and 
if so, what is its nature?

(b) Does the veteran have a current clot 
and/or peripheral vascular disability, 
and, if so, what is its/their nature?

(c) What is the likelihood that the 
current cardiovascular (artery 
condition/coronary artery disease) 
and/or vascular disorder (clots, 
peripheral vascular 
disease/claudication) disability(ies) 
was/were incurred during the veteran's 
military service?  What is the 
likelihood that any of the above 
impairments, if found, is/are 
proximately due to or the result of 
the veteran's service-connected back 
disability (as claimed by the veteran) 
(not including the L4-5 disorder), and 
if not, then whether, and to what 
degree, if any, it was aggravated by 
the service-connected back disability.  
Allen v. Brown, 7 Vet. App. 439 
(1995).  

(d) In the alternative, were any of the 
above disability(ies) caused or 
aggravated by the surgery and 
treatment performed by VA in September 
1996?

If it is found that any of the above 
disabilities was/were caused or 
aggravated by VA treatment, then was 
such additional disability proximately 
caused by:

carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing (or failing to 
furnish) the hospital care, medical or 
surgical treatment, or examination; 
or, an event not reasonably 
foreseeable?

COPD
(a) Does the veteran currently have COPD?

(b) What is the likelihood that the 
veteran's COPD was incurred in 
service?

(c) In the alternative, was COPD caused or 
aggravated by the surgery and 
treatment performed by VA in September 
1996 or by any other VA treatment, if 
specified by the veteran?

If it is found that any of the above 
disabilities was/were caused or 
aggravated by VA treatment, then 
was/were such additional 
disability(ies) proximately caused by:

carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing (or failing to 
furnish) the hospital care, medical or 
surgical treatment, or examination; 
or, an event not reasonably 
foreseeable?

Hearing Loss
(a) Describe the nature of the veteran's 
current hearing loss, if any.  

(b) What is the likelihood that the 
veteran's hearing loss was incurred in 
service?  In answering this question, 
discuss, if possible, any post-service 
occupational or other noise exposure 
and its relationship to the veteran's 
hearing loss.  

(c) In the alternative, was hearing loss 
caused by the surgery and treatment 
performed by VA in September 1996 or 
by any other VA treatment, if 
specified by the veteran?

If it is found that any of the above 
disabilities was/were caused or 
aggravated by VA treatment, then 
was/were such additional 
disability(ies) proximately caused by:

carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing (or failing to 
furnish) the hospital care, medical or 
surgical treatment, or examination; 
or, an event not reasonably 
foreseeable?

Eye Problems
(a) Describe the current nature of any 
current disabilities of the eyes.  

(b) If any disabilities of the eyes are 
found, which of such disabilities, if 
any, is/are congenital and/or 
refractory in nature?

(c) What is the likelihood that the 
current disability of the eyes was 
incurred during the veteran's military 
service?

(d) In the alternative, was/were the 
veteran's eye disability(ies), if 
found, caused by the surgery and 
treatment performed by VA in September 
1996 ?

If it is found that any of the above 
disabilities was/were caused or 
aggravated by VA treatment, then 
was/were such additional 
disability(ies) proximately caused by:

carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or, an event not 
reasonably foreseeable?

Impotency
(a) Was the veteran's alleged impotency 
caused or aggravated by the surgery 
and treatment performed by VA in 
September 1996?  
In answering this question, discuss 
the significance if any, of the 
veteran's reports of sexual 
difficulties prior to the September 
1996 surgery.  



If it is found that the impotency was 
caused or aggravated by VA treatment 
in September 1996, then was such 
additional disability proximately 
caused by:

carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or, an event not 
reasonably foreseeable.

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  



In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

8.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to an increased 
evaluation for a back disability and 
entitlement to a TDIU.  In this regard, 
the RO should document its consideration 
of the applicability of the criteria of 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.16, 4.40, 4.45, and 4.59 (2001), as 
warranted.  

The RO should also adjudicate the issues 
of entitlement to service connection for 
an artery condition, clots, coronary 
artery disease, a cervical spine 
disability, COPD, hearing loss, eye 
problems, including whether benefits are 
warranted for any of these disabilities 
under 38 U.S.C.A. § 1151.  The RO should 
also adjudicate whether compensation is 
warranted under 38 U.S.C.A. § 1151 for 
impotency.  

The RO should adjudicate the issue of 
whether new and material evidence has 
been presented to reopen the claim for 
service connection of 
claudication/peripheral vascular disease.  
It should separately adjudicate the issue 
of entitlement to compensation under 
section 1151 for this disorder, as this 
issue has not been previously and finally 
denied.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claims.  38 C.F.R. § 3.655 (2001); see also 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997) (holding that 
when a claimant fails to appear for a scheduled reexamination 
pursuant to a claim for an increased rating 38 C.F.R. 
§ 3.655(b) dictates that the claim be denied absent a showing 
of good cause for the failure to appear).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


